

EXHIBIT 10.4
 
POWERWAVE TECHNOLOGIES, INC.
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER
2010 OMNIBUS INCENTIVE PLAN
 


 
Award Date
Number of Units
[Restricted Stock Units]
 
Final Vesting Date



 
Powerwave Technologies, Inc. (the “Company”) has on the Award Date specified
above granted to ______________________________ (“Grantee”) an award (the
“Award”) to receive that number of restricted stock units (the “Restricted Stock
Units”) indicated above in the box labeled “Number of Units,” each Restricted
Stock Unit representing the right to receive one share of the Company’s Common
Stock, $.0001 par value per share (the “Common Stock”), subject to certain
restrictions and on the terms and conditions contained in this Award and the
Powerwave Technologies, Inc. 2010 Omnibus Incentive Plan (the “Plan”).  Any
terms not defined herein shall have the meaning set forth in the Plan.
 
1. Rights of the Grantee with Respect to the Restricted Stock Units.
 
(a) No Stockholder Rights.  The Grantee shall have no rights as a stockholder of
the Company until shares of Common Stock are actually issued to and held of
record by the Grantee.  The rights of Grantee with respect to the Restricted
Stock Units shall remain forfeitable at all times prior to the date on which
such rights become vested, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 2, 3 or 4 below.
 
(b) Additional Restricted Stock Units.  As long as Grantee holds Restricted
Stock Units granted pursuant to this Award, the Company shall credit to Grantee,
on each date that the Company pays a cash dividend to holders of Common Stock
generally, an additional number of Restricted Stock Units (“Additional
Restricted Stock Units”) equal to the total number of whole Restricted Stock
Units and Additional Restricted Stock Units previously credited to Grantee under
this Award multiplied by the dollar amount of the cash dividend paid per share
of Common Stock by the Company on such date, divided by the Fair Market Value of
a share of Common Stock on such date.  Any fractional Restricted Stock Unit
resulting from such calculation shall be included in the Additional Restricted
Stock Units.  A report showing the number of Additional Restricted Stock Units
so credited shall be sent to Grantee periodically, as determined by the
Company.  The Additional Restricted Stock Units so credited shall be subject to
the same terms and conditions as the Restricted Stock Units to which such
Additional Restricted Stock Units relate and the Additional Restricted Stock
Units shall be forfeited in the event that the Restricted Stock Units with
respect to which such Additional Restricted Stock Units were credited are
forfeited.
 
(c) Conversion of Restricted Stock Units; Issuance of Common Stock.  No shares
of Common Stock shall be issued to Grantee prior to the date on which the
Restricted Stock Units vest, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 2, 3 or 4.  Neither this
Section 1(c) nor any action taken pursuant to or in accordance with this
Section 1(c) shall be construed to create a trust of any kind.  As soon as
practical after any Restricted Stock Units vest pursuant to Section 2, 3 or 4,
the Company shall promptly cause to be issued an equivalent number of shares of
Common Stock, registered in Grantee’s name or in the name of Grantee’s legal
representatives, beneficiaries or heirs, as the case may be, in payment of such
vested whole Restricted Stock Units and any Additional Restricted Stock
Units.  Such payment shall be subject to the tax withholding provisions of
Section 7, and shall be in complete satisfaction of such vested Restricted Stock
Units.  The value of any fractional Restricted Stock Unit shall be paid in cash
at the time certificates are delivered to Grantee in payment of the Restricted
Stock Units and any Additional Restricted Stock Units.
 
2. Vesting.  Subject to the terms and conditions of this Award, the Restricted
Stock Units shall become vested in installments as follows:  [INSERT VESTING
SCHEDULE, EITHER TIME-BASED OR PERFORMANCE-BASED].
 
As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by any
successor entity following a Change in Control, which is uninterrupted except
for paid vacations or sick days in accordance with Company policy, as
applicable, (ii) service as a member of the Board of Directors of the Company
until Grantee resigns, is removed from office, or Grantee’s term of office
expires and he or she is not reelected or (iii) so long as Grantee is engaged as
a Consultant.  Any leave of absence or other time off work, whether or not
approved by the Company, shall result in a suspension of Grantee’s Continuous
Service, and during such time no Restricted Stock Units shall vest unless
provided otherwise in writing by the Administrator to Grantee.  The Grantee’s
Continuous Service shall not terminate merely because of a change in the
capacity in which the Grantee renders service to the Company or a corporation or
subsidiary corporation described in clause (i) above.  For example, a change in
the Grantee’s status from an employee to a Non-Employee Director will not
constitute an interruption of the Grantee’s Continuous Service, provided there
is no interruption in the Grantee’s performance of such
services.  Notwithstanding the foregoing, for any employee of a subsidiary of
the Company located outside the United States, such employee’s Continuous
Service shall be deemed terminated upon the commencement of such employee’s
“garden leave period,” “notice period,” or other similar period where such
employee is being compensated by such subsidiary but not actively providing
service to such subsidiary.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Vesting Upon Change in Control.
 
(a) Notwithstanding Section 2 above, if Grantee holds Restrictive Stock Units at
the time a Change in Control occurs, and (i) the Change in Control is not
approved by a majority of the Continuing Directors (as defined below), or (ii)
the acquiring or successor entity (or parent thereof) does not agree to provide
for the continuance or assumption of this Agreement or the substitution for this
Agreement of a new agreement of comparable value covering shares of a successor
corporation, then all of the Restricted Stock Units shall become immediately and
unconditionally vested and exercisable, and the restrictions with respect to all
of the Restricted Stock Units shall lapse, effective immediately prior to the
consummation of such Change in Control.  Notwithstanding the foregoing sentence,
if pursuant to a Change in Control approved by a majority of the Continuing
Directors the acquiring or successor entity (or parent thereof) provides for the
continuance or assumption of this Agreement or the substitution for this
Agreement of a new agreement of comparable value covering shares of a successor
corporation, then vesting of the Restricted Stock Units shall not accelerate in
connection with such Change in Control to the extent this Agreement is
continued, assumed or substituted for; provided, however, if Grantee’s
Continuous Service is terminated without Cause or pursuant to a Constructive
Termination (as defined below) within 24 months following such Change in
Control, all Restricted Stock Units shall vest and become exercisable effective
upon such termination.
 
(b) For purposes of this Agreement, the following terms shall have the meanings
set forth below:
 
(i) “Cause” means, with respect to a Grantee’s Continuous Service, the
termination by the Company of such Continuous Service for any of the following
reasons: (a) The continued, unreasonable refusal or omission by the Grantee to
perform any material duties required of him by the Company if such duties are
consistent with duties customary for the position held with the Company; (b) Any
material act or omission by the Grantee involving malfeasance or gross
negligence in the performance of Grantee’s duties to, or material deviation from
any of the policies or directives of, the Company; (c) Conduct on the part of
Grantee which constitutes the breach of any statutory or common law duty of
loyalty to the Company; including the unauthorized disclosure of material
confidential information or trade secrets of the Company; or (d) any illegal act
by Grantee which materially and adversely affects the business of the Company or
any felony committed by Grantee, as evidenced by conviction thereof, provided
that the Company may suspend Grantee with pay while any allegation of such
illegal or felonious act is investigated.  In the event that the Grantee is a
party to an employment agreement or other similar agreement with the Company or
any Affiliate that defines a termination on account of “Cause” (or a term having
similar meaning), such definition shall apply as the definition of a termination
on account of “Cause” for purposes hereof, but only to the extent that such
definition provides the Grantee with greater rights.  A termination on account
of Cause shall be communicated by written notice to the Grantee, and shall be
deemed to occur on the date such notice is delivered to the Grantee.
 
(ii) “Constructive Termination” shall mean a termination of employment by
Grantee within sixty (60) days following the occurrence of any one or more of
the following events without the Grantee’s written consent (i) any reduction in
position, title, overall responsibilities, level of authority, level of
reporting, base compensation, annual incentive compensation opportunity,
aggregate employee benefits or (ii) a request that Grantee's location of
employment be relocated by more than fifty (50) miles.  In the event that the
Grantee is a party to an employment agreement or other similar agreement with
the Company or any Affiliate (or a successor entity) that defines a termination
on account of “Constructive Termination,” “Good Reason” or “Breach of Agreement”
(or a term having a similar meaning), such definition shall apply as the
definition of “Constructive Termination” for purposes hereof in lieu of the
foregoing, but only to the extent that such definition provides the Grantee with
greater rights.  A Constructive Termination shall be communicated by written
notice to the Committee, and shall be deemed to occur on the date such notice is
delivered to the Committee, unless the circumstances giving rise to the
Constructive Termination are cured within five (5) days of such notice.
 
(iii) “Continuing Director” means any member of the Board of Directors of the
Company who was a member of the Board prior to the adoption of the Plan, and any
person who is subsequently elected to the Board if such person is recommended or
approved by a majority of the Continuing Directors.
 
4. Forfeiture or Early Vesting Upon Termination of Employment.
 
(a) Termination of Employment Generally.  If, prior to vesting of the Restricted
Stock Units pursuant to Section 2 or 3, Grantee ceases to be an employee of the
Company, or ceases to serve on the Board of Directors of the Company, for any
reason (voluntary or involuntary) other than death or permanent long-term
disability, then Grantee’s rights to all of the unvested Restricted Stock Units
shall be immediately and irrevocably forfeited, including the right to receive
any Additional Restricted Stock Units.
 
(b) Death or Disability.  If Grantee dies while employed by the Company or its
subsidiaries, or if Grantee’s employment by the Company or its subsidiaries is
terminated due to Grantee’s failure to return to work as the result of Grantee’s
Disability (as defined in the Plan), then all unvested Restricted Stock Units
shall become immediately vested, and the restrictions with respect to all of the
Restricted Stock Units shall lapse, as of the date of such Disability or
death.  No transfer by will or the applicable laws of descent and distribution
of any Restricted Stock Units that vest by reason of Grantee’s death shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Restriction on Transfer.  The Restricted Stock Units and any rights under
this Award may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of by Grantee otherwise than by will or by the laws of
descent and distribution, and any such purported sale, assignment, transfer,
pledge, hypothecation or other disposition shall be void and unenforceable
against the Company.  Notwithstanding the foregoing, Grantee may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of Grantee and receive any property distributable with
respect to the Restricted Stock Units upon the death of Grantee.
 
6. Adjustments to Restricted Stock Units.  Upon or in contemplation of any
reclassification, recapitalization, stock split, reverse stock split or stock
dividend; any merger, combination, consolidation or other reorganization; any
split-up, spin-off, or similar extraordinary dividend distribution in respect of
the Common Stock (whether in the form of securities or property); any exchange
of Common Stock or other securities of the Company, or any similar, unusual or
extraordinary corporate transaction in respect of the Common Stock; or a sale of
substantially all the assets of the Company as an entirety; then the Company
shall, in such manner, to such extent (if any) and at such time as it deems
appropriate and equitable in the circumstances, make adjustments if appropriate
in the number of Restricted Stock Units subject to this Agreement and the number
and kind of securities that may be issued in respect of such Units.
 
7. Income Tax Matters.
 
(a) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Grantee, are withheld
or collected from Grantee.
 
(b) The Company shall reasonably determine the amount of any federal, state,
local or other income, employment, or other taxes which the Company or any of
its affiliates may reasonably be obligated to withhold with respect to the
grant, vesting, or other event with respect to the Restricted Stock Units.  The
Company may, in its sole discretion, withhold a sufficient number of shares of
Common Stock in connection with the vesting of the Restricted Stock Units at the
Fair Market Value (as defined in the Plan) of the Common Stock (determined as of
the date of measurement of the amount of income subject to such withholding) to
satisfy the amount of any such withholding obligations that arise with respect
to the vesting of such Restricted Stock Units.  The Company may take such
action(s) without notice to the Grantee and shall remit to the Grantee the
balance of any proceeds from withholding such shares in excess of the amount
reasonably determined to be necessary to satisfy such withholding
obligations.  The Grantee shall have no discretion as to the satisfaction of tax
withholding obligations in such manner.  If, however, any withholding event
occurs with respect to the Restricted Stock Units other than upon the vesting of
such Units, or if the Company for any reason does not satisfy the withholding
obligations with respect to the vesting of the Units as provided above in this
Section 7(b), the Company shall be entitled to require a cash payment by or on
behalf of the Grantee and/or to deduct from other compensation payable to the
Grantee the amount of any such withholding obligations.
 
(c) The Restricted Stock Unit Award evidenced by this Agreement, and the
issuance of shares of Common Stock to the Grantee in settlement of vested Units,
is intended to be taxed under the provisions of Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), and is not intended to provide
and does not provide for the deferral of compensation within the meaning of
Section 409A(d) of the Code.  Therefore, the Company intends to report as
includible in the Grantee’s gross income for any taxable year an amount equal to
the Fair Market Value of the shares of Common Stock covered by the Units that
vest (if any) during such taxable year, determined as of the date such Units
vest.  In furtherance of this intended tax treatment, all vested Units shall be
automatically settled and payment to the Grantee shall be made as provided in
Section 1(c) hereof, but in no event later than March 15th of the year following
the calendar year in which such Units vest.  The Grantee shall have no power to
affect the timing of such settlement or payment.  The Company reserves the right
to amend this Agreement, without the Grantee’s consent, to the extent it
reasonably determines from time to time that such amendment is necessary in
order to achieve the purposes of this Section.
 
8. Compliance with Laws.  The Award and the offer, issuance and delivery of
securities under this Agreement are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith.  The Grantee will,
if requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements.  The Company will cause such action to be
taken, and such filings to be made, so that the grant hereunder shall comply
with the rules of the Nasdaq Stock Market or the principal stock exchange on
which shares of the Company’s Common Stock are then listed for trading.
 
 
3

--------------------------------------------------------------------------------

 
 
9. No Agreement to Employ. Nothing in this Agreement shall affect any right with
respect to continuance of employment by the Company or any of its
subsidiaries.  The right of the Company or any of its subsidiaries to terminate
at will the Grantee’s employment at any time (whether by dismissal, discharge or
otherwise), with or without cause, is specifically reserved, subject to any
other written employment agreement to which the Company and Grantee may be a
party.
 
10. Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior or contemporaneous written or oral agreements and
understandings of the parties, either express or implied.
 
11. Conflict of Provisions.  The terms contained in the Plan are incorporated
into and made a part of this Agreement and this Agreement shall be governed by
and construed in accordance with the Plan.  In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
 
12. Assignment.  Grantee shall have no right, without the prior written consent
of the Company, to (i) sell, assign, mortgage, pledge or otherwise transfer any
interest or right created hereby, or (ii) delegate his or her duties or
obligations under this Agreement.  This Agreement is made solely for the benefit
of the parties hereto, and no other person, partnership, association or
corporation shall acquire or have any right under or by virtue of this
Agreement.
 
13. “Market Stand-Off” Agreement.  Grantee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the purchase price), Grantee will not
sell or otherwise transfer or dispose of any shares of Common Stock held by
Grantee without the prior written consent of the Company or such underwriter, as
the case may be, during such period of time, not to exceed 180 days following
the effective date of the registration statement filed by the Company with
respect to such offering, as the Company or the underwriter may specify.
 
14. Severability.  Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.
 
15. Notices.  All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and effective (i) when delivered by hand, (ii) when
otherwise delivered against receipt therefor, or (iii) three (3) business days
after being mailed if sent by registered or certified mail, postage prepaid,
return receipt requested.  Any notice shall be addressed to the parties as
follows or at such other address as a party may designate by notice given to the
other party in the manner set forth herein:
 
(a) if to the Company:
 
Powerwave Technologies, Inc.
1801 E. St. Andrew Place
Santa Ana, CA 92705
Attention:  Chief Financial Officer
 
(b) if to the Grantee, at the address shown on the signature page of this
Agreement or at his most recent address as shown in the employment or stock
records of the Company.
 
16. Applicable Law.  This Agreement shall be construed in accordance with the
laws of the State of California without reference to choice of law principles,
as to all matters, including, but not limited to, matters of validity,
construction, effect or performance.
 
17. Number and Gender.  Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.
 
18. Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
19. Modifications.  This Agreement may not be amended, modified or changed (in
whole or in part), except by a written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties
hereto.  Notwithstanding the foregoing, amendments made pursuant to Section 7(c)
hereof may be effectuated solely by the Company.
 
20. Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
 
21. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement and any party hereto
may execute this Agreement by signing any such counterpart.  This Agreement
shall be binding upon Grantee and the Company at such time as the Agreement, in
counterpart or otherwise, is executed by Grantee and the Company.
 
[Signature Page Follows]
 

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



THE COMPANY:
POWERWAVE TECHNOLOGIES, INC.
 
 
GRANTEE:
 
By:
  (Print Name)
 
Name:      
Address:
  
Title:  
 
 



 
 
6

--------------------------------------------------------------------------------

 

CONSENT AND RATIFICATION OF SPOUSE
 
The undersigned, the spouse of _____________________, a party to the attached
Restricted Stock Unit Award Agreement (the “Agreement”), dated as of
_______________, hereby consents to the execution of said Agreement by such
party; and ratifies, approves, confirms and adopts said Agreement, and agrees to
be bound by each and every term and condition thereof as if the undersigned had
been a signatory to said Agreement, with respect to the Restricted Stock Units
(as defined in the Agreement) made the subject of said Agreement in which the
undersigned has an interest, including any community property interest therein.
 
I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to this Agreement but that I have declined
to do so and I hereby expressly waive my right to such independent counsel.
 



 Date: ___________________  _____________________________________________  
(Signature)
 
 _____________________________________________
  (Print Name)


 
 
7

--------------------------------------------------------------------------------

 
